Citation Nr: 0300944	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-03 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1981 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 RO rating decision which 
granted an increased 10 percent rating for the veteran's 
service-connected right knee disability. 


FINDINGS OF FACT

The veteran's right knee disability is manifested by 
arthritis with minimal limitation of motion, as well as by 
slight instability.  


CONCLUSIONS OF LAW

The veteran's right knee arthritis with limitation of 
motion is 10 percent disabling, and his right knee 
instability is also 10 percent disabling.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from August 1981 to 
September 1996.

In September 1997, the RO granted service connection and a 
0 percent rating for a right knee disability.

It appears that in 1998 the veteran reinjured his right 
knee, tearing the lateral meniscus.

VA records show that in January 1999 the veteran underwent 
surgical arthroscopy of the right knee for a lateral 
meniscal tear.  He had a history of right knee pain that 
had been progressive in nature, with catching and locking 
symptoms most recently, as well as swelling.  Right knee 
findings during this operation included tears of the 
lateral meniscus and mild to moderate degenerative disease 
of the lateral compartment.

Treatment records from the VA Medical Center show that in 
May 1999 the veteran reported occasional catching and 
stiffness of the right knee, but indicated that the pain 
was much better.  He especially had problems with going 
downhill.  The right knee had no effusion, range of motion 
from 0 to 120 degrees, and was stable.  There was mild 
patellofemoral crepitus.  Later medical records show 
episodic right knee complaints.  A November 1999 record 
notes the veteran was status post right knee surgery with 
early degenerative joint disease.

On VA examination in June 2000 the veteran reported that 
his right knee pain continued to bother him, with 
prolonged exertion, sitting or standing, as well as 
weather changes.  He reported having repair of a right 
knee meniscus in January 1999, but continued to have pain, 
which was intermittent, and he sometimes had weakness.  He 
was unable to pivot or go down a hill.  Examination showed 
that there was right knee flexion to 110 degrees and 
extension to 0 degrees.  There was no edema, pulses were 
2+, and there was no instability.  X-rays of the right 
knee showed that joint spaces were well maintained, 
although there was a minor abnormality noted at the right 
lateral femoral condyle.  The diagnosis was right knee 
injury resulting in early arthritis with mild restriction 
in movement and pain.  It was noted that the veteran wore 
a brace.

A September 2000 RO decision assigned a temporary total 
convalescent rating (38 C.F.R. § 4.30) from January 
through February 1999 based on right knee surgery, and 
this was followed by a 10 percent rating for the right 
knee condition.

A VA physical therapy consultation dated in February 2001 
showed that the veteran reported having right knee pain 
for 15 years.  He reported intermittent knee pain that 
occurred with pivoting, cutting or ascending/descending 
the hills or stairs.  He also reported occasional locking 
and giving away.  He was unable to return to skiing, 
running, and playing most sports.  He was employed as a 
mail carrier for the postal service.  Examination showed 
that right knee extension was to 0 degrees and flexion was 
to 120 degrees.  His right knee strength was 5/5.  There 
was patellar crepitus noted.  It was noted that the 
veteran tolerated the treatment well, with symptoms 
indicating patellofemoral syndrome and lateral 
osteoarthritis following meniscectomy.  Rehabilitation 
potential was fair. 

On VA examination in March 2001 the veteran reported he 
was receiving physical therapy.  He worked at the post 
office.  He reported pain when walking up or down stairs 
or up or down a hill.  He also reported that occasionally 
when standing at his job putting his mail away, his knee 
will give out.  He did not need crutches, a brace or a 
cane.  He claimed he was not able to exercise because of 
the pain.  Examination showed that there was crepitus, but 
no effusion or redness.  He had a normal gait and had full 
range of motion with flexion to 140 degrees and extension 
to 0 degrees.  Medial and lateral collateral ligaments and 
anterior and posterior cruciate ligaments are stable.  
There was no evidence of medial or lateral meniscal 
damage.  In summary, it was noted that the veteran had 
constant and chronic knee pain aggravated by walking up 
and down stairs or up and down hills and occasional 
weakness and instability in the knee.  X-rays of the right 
knee showed that soft tissues and joint spaces were 
normal, and there likely was a bone island at the right 
femoral condyle.

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate 
his claim, and of the respective obligations of VA and him 
to obtain different types of evidence.  He has been 
afforded VA examinations, and identified relevant medical 
records have been obtained.  The Board is satisfied that 
the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

When the requirements for a compensable rating of a 
diagnostic code are not met, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

Arthritis established by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with some limitation of motion, 
but which would be rated noncompensable under a limitation 
of motion code, a 10 percent rating may be assigned for 
each involved major joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).

Impairment of a knee involving recurrent subluxation or 
lateral instability is evaluated as 10 percent when 
slight, and 20 percent when moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

Limitation of leg flexion is rated 0 percent when limited 
to 60 degrees, 10 percent when limited to 45 degrees, and 
20 percent when limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate II.

The veteran's service-connected right knee disability is 
currently assigned a 10 percent rating.  He claims that he 
should be assigned separate ratings, one rating to address 
his right knee arthritis and related symptoms, and another 
rating to address the instability of his right knee.  The 
Board notes that separate ratings may be assigned for 
arthritis with limitation of knee motion (Diagnostic Codes 
5003-5010) and for instability of a knee (Diagnostic Code 
5257).  VAOPGCPREC 23-97 and 9-98.  

The evidence of record shows that the veteran has been 
diagnosed with right knee arthritis, apparently shown by 
X-rays, and also verified during a knee operation.  Recent 
medical records show full or nearly full range of motion 
of the right knee.  If such was strictly rated under the 
limitation of motion Codes 5260 and 5261, a noncompensable 
rating would be assigned.  However, it may be said that 
pain on use of the right knee produces some minimal 
limitation of motion, and together with evidence of 
arthritis, such supports a 10 percent rating under Codes 
5003-5010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (effects of pain to be 
considered).  There is no credible evidence that pain 
results in such limitation of motion as to meet the 
criteria for a rating higher than 10 percent under Codes 
5260 and 5161. Thus the Board concludes that the aspect of 
the right knee disability, involving arthritis with 
minimal limitation of motion, is properly rated 10 
percent.

In the recent past the veteran has required right knee 
surgery due to a torn lateral meniscus, and some of the 
recent medical evidence shows he occasionally uses a right 
knee brace due to instability.  On VA examination in 2001, 
objective findings showed no right knee instability, 
although the veteran reported the knee would give out at 
times, and the examiner acknowledged that the knee was 
subject to occasional weakness and instability.  Giving 
the veteran the benefit of the doubt, 38 U.S.C.A. 
§ 5107(b), the Board finds that the right knee disability 
involves slight disability, warranting a 10 percent rating 
under Code 5257.  There is no credible evidence of a 
greater degree of instability of the knee.

In sum, the veteran's right knee disorder may be assigned 
dual disability ratings consisting of a 10 percent rating 
for arthritis with limitation of motion, plus 10 percent 
for instability.  To this extent, an increased rating is 
warranted.


ORDER

The veteran's right knee disorder is to be rated 10 
percent for arthritis with limitation of motion, plus 10 
percent for instability.  To this extent, an increased 
rating is granted


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

